Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hyman, J., at hearing; Zelman, J., at trial and sentence), rendered November 9, 1981, convicting him of robbery in the first degree, robbery in the second degree, criminal use of a firearm in the first degree, and criminal use of a firearm in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
There is no basis to disturb the jury’s determination crediting the identification testimony of the victim and discrediting the defendant’s alibi defense (see, People v Campbell, 123 AD2d 437; People v Gruttola, 43 NY2d 116; People v Joyiens, 39 NY2d 197). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established *704the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.